Mr. Justice Huger
delivered the opinion of the court:
In this case, it is important whether the executrix could or could not have bound the estate by a promise made by herself ; for there is no evidence that she did promise to pay the note in question. Her brother had no written authority to act for her, and it does not appear that he had ever so acted for her in any previous case. If he had, and his act had been afterwards confirmed by her, there would have been such evidence of his authority as ought to have been submitted to a jury, but as there was no evidence of any authority vested in the brother to bind the estate, the non-suit was properly ordered, and the motion in this case must be discharged.
Justices Notf, Johnson and Richardson, concurred.